IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0596
                              Filed June 7, 2017


JACK A. MIXDORF AND SHELIA K MIXDORF, GERALDINE R. JENNER,
TRUSTEE OF THE GERALDINE R. JENNER REVOCABLE TRUST U/A
DATED OCTOBER 15, 2003, ROLAND R. NEIL AND CHERYL A. NEIL,
THOMAS LEE, KATHLEEN A. BOYD, AND PAUL NIEMANN CONSTRUCTION
COMPANY,
    Plaintiff-Appellees,

vs.

JON A. MIXDORF,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Bremer County, James M. Drew,

Judge.



      Jon Mixdorf appeals from the district court order resolving a boundary

dispute with his neighbors. AFFIRMED.



      Samuel C. Anderson of Swisher & Cohrt, P.L.C., Waterloo, for appellant.

      Thomas C. Verhulst of Beecher, Field, Walker, Morris, Hoffman &

Johnson, P.C., Waterloo, for appellees Jack Mixdorf, Sheila Mixdorf, and

Geraldine Jenner.

      Patrick B. Dillon of Dillon Law, P.C., Sumner, for appellee Paul Neimann

Construction Company.



      Heard by Vogel, P.J. and Doyle and McDonald, JJ.
                                            2


DOYLE, Judge.

       Jon Mixdorf appeals from the district court order resolving a boundary

dispute with his neighbors.1 He contends the district court erred in sustaining the

actions to quiet title to two owners of western neighboring property and in

determining the location of the northern boundary of his property.                For the

reasons that follow, we affirm the district court’s order.

       I. Background Facts and Proceedings.

       The boundary dispute at issue involves Black Hawk County real estate

once owned by Albert and Ruby Mixdorf. Before their deaths, Albert and Ruby

deeded parcels of that real estate to their children as gifts.2 They gifted Jack

Mixdorf the land immediately north of the land they gifted to Geraldine (Jeri)

Jenner. Jon was gifted the land to the immediate east of the land gifted to Jack

and Jeri.

       Paul Niemann Construction Company (PNC) owns a quarry immediately

north of Jon’s property. In 2012, PNC removed an old fence that separated the

properties in order to rebuild a berm.          The following summer, without first

obtaining a survey, Jon modified the farm lane that runs across the north end of

his property and installed a deer fence and boundary fence along the boundaries

of his property.




1
  Other property owners and issues were involved in the district court’s order, but for the
sake of simplicity, we only reference the property owners and issues relevant to this
appeal.
2
  Albert and Ruby also deeded the land at issue to their children’s respective spouses.
Again, for the sake of simplicity, we only refer to the three children of Albert and Ruby
involved in this appeal.
                                         3


       In 2014, Jack, Jeri, and PNC were among the plaintiffs to file a petition to

quiet title, alleging Jon had interfered with and encroached upon their property.

Following a trial, the district court found Jon failed to prove his claims of adverse

possession and boundary by acquiescence. It entered an order granting the

petition to quiet title filed by Jack and Jeri and ordered Jon to remove the existing

deer fence from their properties. The court denied PNC’s petition to quiet title

because it found Jon had established a boundary by acquiescence, but it ordered

Jon to remove the farm lane to the extent it encroaches on PNC’s property.

       II. Scope and Standard of Review.

       The standard of review for equitable proceedings, such as actions to quiet

title by adverse possession, is de novo. See Albert v. Conger, 886 N.W.2d 877,

879 (Iowa 2016). By statute, our standard of review of an acquiescence claim is

correction of errors at law. See id. However, because the parties appear to be in

agreement that the claims were equitable and tried in equity, we will apply a de

novo review. See id. We examine both the facts and the law and decide the

issues anew but give weight to the trial court’s factual findings, even though they

are not binding on us. See Brede v. Koop, 706 N.W.2d 824, 826 (Iowa 2005).

       III. Analysis.

       Jon argues the trial court erred in quieting title to Jack and Jeri and in

holding him responsible for moving the farm lane and fence on the northern

boundary of his property.      He raises claims under the theories of adverse

possession, boundary by acquiescence, and equitable estoppel. Jon bears the

burden of proving his claims by clear evidence. See Egli v. Troy, 602 N.W.2d

329, 333 (Iowa 1999) (“A party seeking to establish a boundary other than a
                                           4

survey line must prove it by ‘clear’ evidence.” (citation omitted)); Mahrenholz v.

Alff, 112 N.W.2d 847, 849 (Iowa 1962) ("To establish by acquiescence or

estoppel a boundary which varies from the true line the proof must be clear.”);

Louisa Cty. Conservation Bd. v. Malone, 778 N.W.2d 204, 207 (Iowa Ct. App.

2009) (noting the burden on party claiming adverse possession is “clear and

positive proof”).

       A. Western-boundary dispute.

       Jon first contends the trial court erred in sustaining the actions to quiet title

to Jack and Jeri, arguing he proved the existence of the western boundary of his

property under the theory of adverse possession or by acquiescence.                  To

succeed on his adverse-possession claim, Jon was required to show “hostile,

actual, open, exclusive and continuous possession, under claim of right or color

of title for at least ten years.” C.H. Moore Tr. Estate v. City of Storm Lake, 423

N.W.2d 13, 15 (Iowa 1988).         To succeed on his boundary-by-acquiescence

claim, Jon was required to show the parties treated the claimed line as the

boundary for a period of ten years or more. See Albert, 886 N.W.2d at 880. For

a boundary by acquiescence, “[t]he adjoining landowners or their predecessors

must have knowledge of and consent to the asserted property line as a

boundary.” Egli, 602 N.W.2d at 333.

       The district court found Jon failed to establish either adverse possession

or boundary by acquiescence:

              With respect to [Jon]’s western boundary, the evidence
       establishes that the field has historically been tilled from north to
       south roughly along the legally described boundary. For years, an
       established tree line separated the parcel Jon now owns from those
       owned by Jack and Jeri. Furthermore, a fence of convenience
                                          5


       existed along the same general line, most likely immediately on the
       east side of the trees as asserted by [Jack]. There is no “clear and
       positive” evidence that [Jon] occupied the ground west of the legally
       described boundary such that he is entitled to ownership by virtue
       of adverse possession.
              ....
              The evidence establishes that a fence line historically
       separated [Jon]’s land from the property belonging to Jack and Jeri.
       The fence was in a long-standing tree line that runs virtually on top
       of the legally established boundary.          There are no other
       monuments in the area to indicate an intention on anyone’s part to
       vary from the legal survey line. Therefore, there is insufficient
       evidence to establish a boundary by acquiescence on this portion
       of [Jon]’s property.

       The evidence overwhelmingly supports the district court’s findings.      A

fence marked the boundary between Jack’s and Jeri’s properties and Jon’s

property prior to the 2013 installation of the deer fence. The old fence ran north

to south in approximately the same manner as set forth in the legal description,

as was shown by the survey. The evidence shows the old fence ran to the east

of a tree line; Jon installed the new fence on the west side of the tree line. Jon

has failed to show he adversely possessed the land west of the boundary at any

time prior to 2013. Accordingly, his claims fail.

       Additionally, with respect to his boundary-by-acquiescence claim, Jon

cannot show Jack or Jeri had knowledge of or consented to the boundary

claimed by Jon for any period of time, let alone for ten years. The evidence

shows Jon asked for Jack’s permission to clear out the old fence and that he

informed both Jack and Jeri that he would be erecting a deer fence between their

properties, but he never informed either as to where the new fence would be

located. When Jack noticed the location of the temporary fence, he immediately
                                            6


asked Jon to remove it, but Jon told him it was only a temporary fence and he

would erect the permanent fence where the old fence had been located.

       Because Jon’s claims of adverse possession and boundary by estoppel

fail, we affirm the portion of the district court order quieting title to Jack and Jeri.

       B. Northern-boundary dispute.

       With regard to the northern boundary of Jon’s property, the trial court

denied PNC’s petition to quiet title.      The court found Jon had established a

boundary by acquiescence that runs parallel to the established boundary line in

relation to the location of an old fence post. However, the court ordered that to

the extent that Jon’s farm lane encroaches beyond that line, it would need to be

removed and decreed Jon “shall be responsible for removing it.”

       Jon appeals this portion of court’s ruling, arguing the boundary should be

determined under the theory of estoppel based on an agreement he alleges he

made with PNC. The theory of estoppel holds that

       where one has invaded the right of another, thinking he is within his
       own right, and that invasion is known to the other, and the other
       stands by and sees him make valuable improvements upon the
       invaded territory, under the supposition that it is a part of the
       possessions of the invader, equity will thereafter deny to the
       invaded the right to object to the invasion.

Mahrenholz, 112 N.W.2d at 851 (citation omitted). Estoppel is similar to adverse

possession, though estoppel may apply before the ten years required under the

adverse-possession theory. See id.

       Jon’s estoppel claim centers on the meeting he had with PNC’s

superintendent, Lee Pries, at his farm on July 10, 2013. Jon claims that at that

meeting, he and Pries agreed to the location of the boundary line, which was
                                         7


marked with flags. Jon testified that he determined where to locate the farm lane

and the deer fence based on the conversation he had with Pries at that meeting.

However, Pries testified that he was not comfortable with using the flags as the

location of the boundary “because I had no idea where the west end was.” He

claims he informed Jon at that meeting that he was not satisfied with using the

flags as the boundary.    Pries then discussed the matter with PNC’s general

manager, Ron Abbas, and Abbas told Pries they should have the land surveyed.

Pries testified that after speaking with Abbas, he called Jon and “told him that we

were going to have a survey done because we weren’t sure on the west end.” In

his testimony, Abbas recalled that he met with Pries in July 2013 to discuss the

border issue and Pries had stated he “was not comfortable with what had

transpired out there, where [Jon] had put the flags to establish the property line,

and I basically told him that we should get it surveyed,” which PNC did.

      In its ruling, the district court stated it was “not convinced” by Jon’s

testimony regarding his alleged agreement with Pries as to the location of the

boundary. Where, as here, the parties’ present conflicting testimony, we accord

the trial court’s fact findings “great weight” because “the trial court is in a far

better position to weigh the credibility of witnesses than the appellate court.”

Albert, 886 N.W.2d at 880 (citation omitted).

      Unlike this court, the trial court has a front row seat to observe the
      “witness’s facial expressions, vocal intonation, eye movement,
      gestures, posture, body language, and courtroom conduct, both on
      and off the stand,” as well as the witness’s “nonverbal leakage”
      demonstrating “[h]idden attitudes, feelings, and opinions” that are
      not reflected in the cold transcript this court reviews. Consequently,
      the trial judge is in the best position to assess witnesses’ interest in
      the trial, their motive, candor, bias, and prejudice.
                                           8

Id. (alteration in original) (internal citation omitted). Deferring to the trial court’s

finding, there lacks clear and convincing evidence that Jon and Pries entered an

agreement as to the location of the boundary line.

       In the alternative, Jon argues it would be equitable to require PNC to pay

the expense of moving the lane and the deer fence.              The record does not

establish an agreement was reached between Jon and PNC regarding the

location of the boundary. Regardless, Jon moved his farm lane and installed the

deer fence a short time later without first obtaining a survey. On this record, the

court’s resolution of the issues was equitable. Accordingly, we affirm.

       AFFIRMED.